tg
ee

ook “ a
*

* AQ 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page f of I

|

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Martin Rosario Ordonez-Ramirez Case Number: 3:20-mj-20171

 

Daniel Casillas
Defendant's Attorney

 

 

 

 

 

 

 

   

 

 

 

 

 

 

REGISTRATION NO. 15962408
JAN 2 4 2020
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint CLEMKC US 1S Alor CaURy
. VE PT Fae, e TE
C was found guilty to count(s) BY. se eA Nee
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
$:1325 ILLEGAL ENTRY (Misdemeanor) 1

L) The defendant has been found not guilty on count(s)
[] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
\/ +O

[1 TIME SERVED A days

 

_ Bl Assessment: $10 WAIVED & Fine: WAIVED

5 Court recommends USMS, Ice, or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
CL} Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed: by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United | States s Attorney of any material change in the defendant's economic circumstances,

Friday, January 24, 2020
Date of Imposition of Sentence

Received cK | 7 WU ho wf

DUSM HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | 3:20-mj-20171

 
